December 21, 2007 United States Securities and Exchange Commission 100 F Street, North East Washington, D.C. 20549 Attention: Ethan Horowitz RE:SARS Corporation (formerly, Mycom Group, Inc.) Item 4.01 Form 8-K Filed November 13, 2007 File No. 000-29836 Dear Mr. Horowitz: Please receive this letter in response to your letter dated December 7, 2007 to SARS Corporation (formerly, Mycom Group, Inc.) (the “Company”).The Company would like to note that it filed an amended current report on Form 8-K on December 14, 2007 to include Exhibit 16, a letter from the Company’s former accountants, Schumacher and Associates, Inc., in accordance with Item 304(a)(3) of Regulation S-B. Additionally, the Company would like to acknowledge the following: 1. the Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Company may not assert staff comments as a defense in any proceeding initiated by the commission or any person under the federal securities laws of the United States. Enclosed please find one copy of the Company’s amended current report on Form 8-K, filed on December 14, 2007.Please do not hesitate to contact me with any questions or concerns or if I can be of additional assistance. Sincerely, /s/ Clayton Shelver Clayton Shelver Chief Executive Officer & Director Enclosure
